NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS FEDERICO CORDOVA-                        No.    17-73286
PONCE,
                                                Agency No. A208-269-851
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Carlos Federico Cordova-Ponce, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s denial of asylum because Cordova-

Ponce failed to establish that he was or would be targeted by gang members on

account of a protected ground. See Madrigal v. Holder, 716 F.3d 499, 504 (9th

Cir. 2013) (active duty military members do not constitute a social group for

asylum purposes); see also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011)

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group”) (emphasis in original). In the absence of a nexus to a protected ground,

Cordova-Ponce’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Cordova-Ponce failed to establish that it is more likely than not that he will be

tortured by or with the consent or acquiescence of the government of El Salvador.

See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized

evidence of violence and crime was insufficient to establish CAT eligibility);

Alphonsus v. Holder, 705 F.3d 1031, 1049 (9th Cir. 2013) (despite “troubling

country reports,” evidence did not compel the conclusion that it was more likely

than not that the petitioner would be tortured upon return), abrogated on other


                                          2                                     17-73286
grounds by Guerrero v. Whitaker, No. 15-72080, 2018 WL 5852651 (9th Cir. Nov.

9, 2018).

      PETITION FOR REVIEW DENIED.




                                      3                               17-73286